Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented.
Drawings as filed are accepted.
IDS are considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-24 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recited a machime readable medium without specifically narrowing the subject matter to a non-transitory embodiment.
The Specification as originally filed (¶0398) states “In at least one embodiment, a computer-readable storage medium is a non-transitory computer-readable storage medium that exclude transitory signal”.
The phrase “in at least one embodiment” renders such statement open-ended/optional, namely giving the option of other embodiments that the CRM can be not a non-transitory. Therefore, the claim 19 is non-statutory. Dependent claims 20-24 thus fall together with the base claim as failing to remedy the issue.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 7, 8, 13, 14, 19, 20, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable Lee  et al. (US 2020/0074707).
As to claim 1:
Lee discloses a processor (¶0014 and Abstract), comprising: 2one or more circuits to use one or more neural networks to add one or more 3first objects to an image including one or more second objects, wherein one or more poses 4of the one or more first objects in the image is determined with respect to the one or more 5second objects. (See at least ¶0018-0019, using neural network (Generative adversarial network) model add a desired object into a desired position of a captured real world scene image. The image synthesis is based on reference data such that the object’s pose relative to the real world scene’s elements such as road, sky, building, trees, maintains contextual coherence with the scene).
Claim 13 is directed to a method with step(s) similar to those in claim 1 and is rejected by the same reasoning.
Claim 19 is directed to a computer readable medium embedding a method with step(s) similar to those in claim 1 and is rejected by the same reasoning.

As to claim 7:
 Lee discloses a system comprising: 2one or more processors (¶0014) to use one or more neural networks to add one or more 3first objects to an image including one or more second objects, wherein one or more poses of the 4one or more first objects in the image is determined with respect to the one or more second 5objects. (See at least ¶0018-0019, using neural network (Generative adversarial network) model add a desired object into a desired position of a captured real world scene image. The image synthesis is based on data such that the object’s placement relative to the real world scene’s elements such as road, sky, building, trees, maintains contextual coherence with the scene)

As to claim 25:
Lee discloses an image generation system, comprising: 140 \\NORTHCA - 1R2674/010501 - 2773047 vlone or more processors (¶0014) to use one or more neural networks to add one or more 3first objects to an image including one or more second objects, wherein one or more poses of the 4one or more first objects in the image is determined with respect to the one or more second 5objects; and 6memory for storing network parameters for the one or more neural networks. . (See at least ¶0018-0019, using neural network (Generative adversarial network) model add a desired object into a desired position of a captured real world scene image. The image synthesis is based on data such that the object’s placement relative to the real world scene’s elements such as road, sky, building, trees, maintains contextual coherence with the scene. See at least ¶0054, parameters are stored and updated)


As to claims 2, 8, 14, 20 and 26:
Lee discloses all limitations of claim 1/7/13/19 and 25, wherein the one or more neural networks 2include one or more variational autoencoders (VAEs) to determine features for the first 3objects and the second objects and encode those features to a latent space to act as a 4constraint in adding the one or more first objects to the image. (See at least ¶0018, 0019, also,  0026-0028 using at least a VAE, features of the object and background are analyzed, to generate a vector in a latent space that is used to generate location/scale of the object to be added in the scene).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 9, 15, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee  et al. (US 2020/0074707) in view of Kopf (Mixture of Expert Variational Autoendcoder for Clustering and Generating from Similarity-based Representation (01-2020) and in further view of Irsoy et al. (Unsupervised feature extraction with autoencoder trees” (2017).

As to claims 3, 9, 15, 21 and 27:
Lee discloses all limitations of claims 2/8/14, however is silent on  the one or more neural networks 2include a gating network to select the one or more VAEs from a set of VAEs each trained 3for a different class of object, the gating network to select the one or more VAEs using a 4hierarchical mixture-of-experts approach.

Kopf discloses a gating network to select the one or more VAEs from a set of VAEs each trained 3for a different class of object (See Abstract, see page 3, a cluster I is gated to a corresponding expert (VAE), note that an expert has sole expertise in a particular class of object).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system/method of Lee to incorporate the feature of gating network to select VAEs as such implementation show superior clustering performance of the model on real world data (See page 2 of Kopf).

Neither discloses using hierarchical mixture of expert approach.

Irsoy, however, in a related field of endeavor discloses in Abstract, page 64, Section 3 through page 65, which discusses a soft decision node to direct instance to its branches according to different probability as given a gating function (gating network) in a hierarchical mixture of expert approach. Also Fig. 1, left column of page 64 discusses the gating function.  

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system/method of Lee to incorporate the feature of using hierarchical mixture of expert approach to select VAEs as such implementation improved operational accuracy (Irsoy page 71 - Conclusion)

Claim(s) 4-6, 10-12, 16-18, 22-24, 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee  et al. (US 2020/0074707) in view of ReMine et al. (US 2020/0192389).
As to claims 4, 10, 16, 22 and 28:
Lee discloses all limitations of claim 2/8/14/20/26 and regarding:
wherein the one or more neural networks 2include a generative network to determine one or more potential poses for the one or more 3first objects based at least in part upon object types of the one or more first objects and with 4respect to features of the one or more second objects, wherein information for the potential 5poses is to be encoded into the latent space.  Lee discloses determining potential placements that maintain contextual coherence with the scene’s features  per ¶0018-0019 , which is encoded in latent space (See at least ¶0018, 0019, also,  0026-0028 using at least a VAE, features of the object and background are analyzed, to generate a vector in a latent space that is used to generate placement/scale of the object to be added in the scene).

Lee however does not explicitly discloses  determining one or more potential poses for the one or more 3first objects based at least in part upon object types of the one or more first objects. 
Remine discloses determining potential poses for the inserted object based on object types, and also with respect to feature of the background objects (See at least ¶0008, 0009, and 0031-0032 inserting object with pose based on object classes with consideration of background object)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Lee’s system and method to incorporate the concept of pose determination of Remine as discussed above.  Such implementation satisfies the need for contextual coherence accentuated by Lee’s disclosure in at least ¶0018-0019, or in 0031 of Remine. 


As to claims 5, 11, 17, 23 and 29:
Lee in view of Remine discloses all limitations of claims 4/10/16/22/28, wherein the one or more neural networks 2include a neural network to determine one or more potential positions for the one or more 3first objects based at least in part upon object types and potential poses of the one or more 4first objects, and with respect to the features of the one or more second objects, wherein 5information for the potential positions is to be encoded into the latent space. .  (Lee discloses determining potential placements, which include position and orientation, that maintain contextual coherence with the scene’s features  per ¶0018-0019, which is encoded in latent space (See at least ¶0018, 0019, also,  0026-0028 using at least a VAE, features of the object and background are analyzed, to generate a vector in a latent space that is used to generate placement/scale of the object to be added in the scene), Remine also discloses determining potential poses for the inserted object based on object types, and also with respect to feature of the background objects (See at least ¶0008, 0009, and 0031-0032 inserting object with pose based on object classes with consideration of background object)


As to claims 6, 12, 18, 24 and 30:
Lee in view of Remine discloses all limitations of claims 4/10/16/22/28, wherein the one or more neural networks 2include a generative adversarial network (GAN) to generate one or more output images including 137 \\NORTHCA - 1R2674/010501 - 2773047 vlthe one or more first objects added to the image, wherein the one or more objects have different 4poses or positions in the output images, the poses and positions to be selected from the potential 5poses and the potential positions determined from the latent space. (See Lee, See at least ¶0018-0019, using neural network (Generative adversarial network) model add a desired object into a desired position of a captured real world scene image, See also discussion in ¶0032 of Remine, ¶0045-0046, 0048, 0032-0033, output images include the inserted objects having selected poses as well as areas of interest, i.e. potential locations to insert the object)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cinnamon et al. (US 10,210,631) - According to an aspect, a method comprises: generating a 2D projection from a 3D representation of an object, generating, based on the 2D projection, a simulated image of the object, wherein the simulated image appears as though the object has been scanned by a detection device, combining the simulated object with a background image to form a synthesized image, wherein the background image was captured by a detection device, and outputting the synthesized image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645